—Order, Supreme Court, New York County (Walter Schackman, J.), entered February 11, 1993, which denied the appealing defendants’ motion for an order clarifying an order of the same court and Justice, entered September 28, 1992, to the extent that defendants’ cross motion to dismiss the complaint for want of jurisdiction in personam was denied, unanimously affirmed, with costs.
The initial motion asserting lack of proper service under CPLR 311 was supported only by an affirmation of counsel (see, Hauff v CLXXXII Via Magna Corp., 118 AD2d 485, 486). Counsel’s recital of facts bearing upon service based upon his personal knowledge was improperly made for the first time in reply papers (see, Dannasch v Bifulco, 184 AD2d 415), and was insufficient to raise a question of fact as to proper service. Concur — Sullivan, J. P., Asch, Nardelli and Tom, JJ.